Citation Nr: 1523389	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2013 for the grant of service connection for an acquired psychiatric disability, to include generalized anxiety and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for diarrhea, claimed as irritable bowel syndrome (IBS), currently rated as 30 percent disabling.

4.  Entitlement to a higher initial rating for left knee patellofemoral syndrome, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to October 2002, and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 and February 2009 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO granted service connection for PTSD by way of a May 2014 rating.  The effective date assigned was February 26, 2013 (the date that the Veteran obtained a DSM-IV diagnosis of PTSD).  The Veteran seeks an earlier effective date.  The RO has also denied entitlement to service connection for generalized anxiety, and the Veteran has appealed this determination.   

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran's symptoms could be attributed to either PTSD or generalized anxiety, the Board has merged the issues.  The issue is as stated on the title page.

The Veteran also filed notices of disagreement with regards to the issues of entitlement to service connection for hemorrhoids and a lumbar spine disability.  The RO issued a March 2010 rating decision in which it granted service connection for hemorrhoids and degenerative disc disease, lumbosacral spine multi-level fractures, thoracic spine, T6-T11.  The granting of service connection constitutes complete grants of these claims.  Consequently, the issues are not before the Board.

The issue of entitlement to a higher initial rating for diarrhea, claimed as irritable bowel syndrome (IBS), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that although a DSM-IV diagnosis of PTSD did not occur until February 26, 2013, the Veteran experienced service-related psychiatric symptoms, to include PTSD symptoms, prior to his March 14, 2007 claim.  

2.  Tinnitus was not manifested during the Veteran's active duty service or within one year of discharge from service, nor is it otherwise related to service.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 14, 2007, but no earlier, for service connection for an acquired psychiatric disability, to include generalized anxiety and PTSD have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2007 and July 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2008 and February 2013, which are fully adequate.  The examiners had access to the claims file and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

Psychiatric disability (PTSD and generalized anxiety)

The Board notes that the Veteran was discharged from service in March 2005.  He completed a Post-Deployment Health Assessment Questionnaire in February 2005 (VBMS, 3/16/07).  In it, he stated that was engaged in direct combat where he discharged his weapon (VBMS, 3/16/07, p. 4).  He also stated that he had an experience that was so frightening, horrible, or upsetting that (in the past month) he felt detached from others, activities, or his surroundings (VBMS, 3/16/07, p. 5).  He also completed a Post Deployment Health Assessment Questionnaire in December 2004.  He stated that he saw the enemy either wounded, killed, or dead.  He also stated that during the deployment, he felt in great danger of being killed (VBMS, 3/16/07, p. 10).  He stated that in the past two weeks, he felt bothered by the fact that he had little interest or pleasure in doing things, and that he felt down, depressed, and hopeless (VBMS, 3/16/07, p. 11).  He also reported feeling constantly on guard, watchful, or easily startled.              

The Veteran was admitted to The Ridge Behavioral Health System in June 2005 for safe detoxification from drugs (VBMS, 5/16/07, p. 6).  He reported a history of an anxiety disorder that was complicated by posttraumatic stress following his return from a war zone.  He reported seeing dead people at times.  He denied flashbacks; but reported vivid nightmares and startling easily.  His admission/provisional diagnoses included opiate dependence, PTSD, and a history of an anxiety disorder.

In August 2006, the Veteran's father reported, by phone, that he was concerned about the Veteran.  He stated that he was "not sure if [the Veteran] has PTSD or what."  (VBMS, 3/16/07, p. 7).  The Veteran apparently told his mother that he wanted to come to the VA and that he was feeling "weird" and was unable to sleep.  She also stated that the Veteran was seeing a psychiatrist.     

The Veteran was hospitalized for opioid dependence in February 2007.  Hospital records reflect that while the Veteran was stationed in Kuwait, he experienced back/flank pain due to kidney stones.  He was given Percocet.  Upon being discharged from service, he began using OxyContin that was not prescribed to him. He began using the drug intranasally, but in the past 1 1/2 years has been injecting the drug (VBMS, 3/16/07, p. 6).  

The Veteran filed his claims for psychiatric disabilities in March 2007.  Contemporaneous treatment records reflect that he was admitted to the Substance Abuse Residential Rehabilitation Treatment Program (VBMS, 3/16/07).  There is no mention of in-service stressors at that time.  He was diagnosed with opioid dependence, an anxiety disorder (not otherwise specified), and rule out PTSD (VBMS, 3/16/07, p. 8).      

Post service treatment records dated May 2007 to October 2007 reflect that the Veteran was hospitalized for PTSD and that he attended PTSD group therapy (VBMS, 12/4/07).  A May 2007 hospital discharge summary includes a discharge diagnosis of PTSD (VBMS, 3/5/08, p. 8).  It noted that his trauma history included Iraq combat trauma.

The Veteran underwent a VA examination in June 2008.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran has been diagnosed with both PTSD and opioid dependence by a number of health care professionals.  He noted that the Veteran had stressors that involved intense fear, feelings of helplessness, and feelings of horror.  The Veteran reported persistent re-experiencing of the trauma, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner noted that the disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

However, the examiner stated that while the Minnesota Multiphasic Personality Inventory, 2nd Edition (MMPI-2) showed indication of over-endorsement of symptoms, the Trauma Symptom Inventory (TSI), a more face valid measure, did not reflect this.  Many PTSD related symptoms that were endorsed on objective or face valid measures were not substantiated in projective testing.  Consequently, there was little to no support for a full diagnosis of PTSD.  The examiner noted that the Veteran did appear to be possibly experiencing some Cluster B symptoms. Overall, the examiner found that testing suggested that the Veteran's difficulties were more chronic and characterological in nature, exhibiting difficulties overall with his ability to cope with everyday life experiences that resulted in decision making difficulties, impulsive acts, and chronic anxiety and depression. 

The June 2008 examiner submitted a January 2009 addendum in which he addressed whether the Veteran's anxiety disorder was a direct result of combat experiences.  The examiner found that this determination could not be made without resorting to mere speculation.  His rationale was based on the Veteran's multiple relapses on illegal substances (making it difficult to determine if his anxiety-related symptoms are a result of the substance use or something else); the Veteran's unwillingness to share what he considered to be his most traumatic military-related experience; psychological testing that pointed to inconsistent findings; and the opinion of the examiner that the Veteran was not a reliable source of personal information.

The Veteran's treating physician continued to diagnose PTSD and he continued to attend PTSD group therapy sessions throughout 2008, 2009, and 2010.  

The Veteran submitted several statements from fellow soldiers (VBMS, 3/2/09, 3/15/09, 3/16/09), who stated that the Veteran went to the combat stress clinic multiple times during service and that he was prescribed medication to help him sleep.    

The Veteran underwent a VA examination in February 2013.  The examiner reviewed the claims file in conjunction with the examination.  She found that the Veteran met all the DSM-IV criteria to warrant a diagnosis of PTSD.  She noted that the Veteran has experienced severe opioid dependence and related problems since 2005, and that he has reported symptoms of PTSD over time since he has been in treatment at the VA for opioid dependence.  She opined that anxiety is a prominent symptom associated with substance dependence and withdrawal; and that mental health treatment documents show that symptoms of anxiety related to PTSD have been mild, whereas his anxiety related to opiate dependence and sedative dependence have been high.  She noted that the majority of his anxiety symptoms are related to substance dependence.  She stated that the Veteran has benefitted from treatment for PTSD and uses the coping skills he learned; however, there was minimal impairment in functioning due to PTSD.

Analysis

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Board notes that the RO assigned an effective date of February 26, 2013 for the grant of service connection for PTSD.  Although the treatment records reflect numerous PTSD diagnoses as early as 2005, the Veteran did not have a PTSD diagnosis that conformed to DSM-IV until February 26, 2013.    

The Board notes that despite the lack of a proper PTSD diagnosis until 2013, the Veteran had PTSD-type symptoms during service and immediately following service.  The Veteran completed Post Deployment Questionnaires while he was still in service, and these reflected that the Veteran had an experience that was so frightening, horrible, or upsetting that he felt detached from others, activities, or his surroundings.  He also reported that he felt in great danger of being killed.  Regarding symptomatology, he reported that he had little interest or pleasure in doing things; that he felt down, depressed, and hopeless; and that he felt constantly on guard, watchful, or easily startled.  His reported symptoms were substantiated by lay statements by fellow soldiers who reported that the Veteran went to the combat stress clinic multiple times during service and that he was prescribed medication to help him sleep.    

In June 2005, just three months after being discharged from service, the Veteran was admitted to The Ridge Behavioral Health System.  Although he was admitted for safe detoxification from drugs, he reported a history of an anxiety disorder that was complicated by posttraumatic stress following his return from a war zone.  He reported seeing dead people at times.  He denied flashbacks; but reported vivid nightmares and startling easily.  

Post service treatment records consistently reflect that the Veteran was diagnosed with PTSD, and underwent treatment for PTSD (including group therapy sessions).  The Board recognizes that this is not sufficient to warrant entitlement to service connection for PTSD.

However, as the February 2013 VA examiner noted, the Veteran reported symptoms of PTSD since 2005 (albeit while he was being treated for opioid dependence).  She also noted that anxiety is a prominent symptom associated with substance dependence and withdrawal.  However, she also noted that since 2005, mental health treatment documents show that symptoms of anxiety related to PTSD have been mild, whereas his anxiety related to opiate dependence and sedative dependence have been high.  She noted that the majority of his anxiety symptoms are related to substance dependence.  The Board notes that although the majority of the Veteran's anxiety is due to substance abuse, if any of the Veteran's anxiety is due to PTSD symptoms associated with service, then service connection would be warranted for anxiety.

In short, the Board finds that although entitlement to service connection specifically for PTSD was not warranted when the Veteran filed his claim, entitlement to a psychiatric disability (to include anxiety, and manifested by PTSD symptoms) was warranted at that time.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In this case, the Veteran suffered from psychiatric symptoms upon discharge from service.  Although many of these symptoms were related to substance abuse, at least some of these symptoms were due to service-related stressors.  

The Board finds, that in giving the benefit of the doubt to the Veteran, that an effective date of March 14, 2007 (the date of receipt of the claim) is warranted for service connection for a psychiatric disability, to include PTSD and anxiety.  There is no claim, formal or informal, prior to March 14, 2007.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

The service treatment records fail to reflect any findings attributable to tinnitus or ringing in the ears.  To the contrary, in a treatment report dated January 2005 the Veteran denied tinnitus, vertigo, and decreased hearing (VBMS, STRs, p.4).  The Board recognizes that the Veteran complained of bilateral ear pain in September 2002, in conjunction with a cough, congestion, sore throat, and sinus pain (VBMS, STRs, pgs. 36-37).  There was no follow up treatment.

The Veteran underwent a VA examination in June 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran denied any hearing loss difficulties.  He reported noise exposure from diesel engines, high impact tools, small arms fire, and some IED blasts.  He reported the use of hearing protection on a sporadic basis.  He denied any current occupational noise exposure inasmuch as he was not working at the time of the examination.  He stated that his only occupational noise exposure was from working construction for approximately six months.  He denied any recreational noise exposure.  He reported intermittent tinnitus in the right ear.

Upon examination, impedance testing yielded normal results in both ears indicating normal middle ear status bilaterally.  Otoacoustic Emissions through 8000Hz were normal in both ears.  Results were not indicative of the Veteran's reported tinnitus being the result of cochlear damage.

The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of acoustic trauma in the military.  She reasoned that the service treatment records were silent for complaints of tinnitus; and his hearing was within normal limits in both ears through 8000Hz and otoacoustic emissions results were also normal bilaterally.  There was no current hearing loss or indication of cochlear damage which could be associated with tinnitus resulting from acoustic trauma. 

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that tinnitus is a subjective symptom that cannot be verified by objective evidence.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Veteran's reporting of tinnitus is sufficient to satisfy the first element of service connection.

It is the second and third elements of service connection where the Veteran's claim falls short.  With respect to the second element, the service treatment records fail to contain any findings attributed to tinnitus.  To the contrary, a treatment report dated January 2005 (a mere two months before being discharged), reflects that the Veteran denied tinnitus, vertigo, and decreased hearing.

Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b); however, the Board notes that the Veteran has not alleged continuity of symptomatology.  In his March 2007 claim, the Veteran provided an onset date for each claimed disability except for sinusitis and tinnitus.  There is nothing in the claim to indicate that the Veteran experienced tinnitus continuously since service.  Likewise, at his June 2008 VA examination, there is nothing to indicate that the Veteran's tinnitus has been manifested by continuity of symptomatology since service.   

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  Consequently, the second element of service connection is not established.  

With regard to the third element of service connection, the Board notes that service connection can be granted based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  In this vein, the Veteran underwent a June 2008 VA examination.  The VA examiner concluded that the Veteran's tinnitus was less likely than not related to service because there were no findings in the service treatment records, and no evidence of a hearing loss or other ear abnormalities.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  
 
In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an effective date of March 14, 2007, but no earlier, for the grant of service connection for an acquired psychiatric disability, to include generalized anxiety and PTSD, is granted.  

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's most recent gastrointestinal VA examination took place more than five years ago (November 2009).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

The Board finds that based on the symptoms reported throughout the appeals process, the severity of the disability has likely increased since the most recent VA examination.  Consequently, the Board finds that a new VA examination is warranted to determine the current severity of the disability.  

Finally, a March 2009 notice of disagreement included statements regarding the left knee.  Service connection was awarded for patellofemoral syndrome in a rating decision issued one month prior.  The March 2009 statement is liberally construed as asserting disagreement with the initial rating assigned, necessitating the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA gastrointestinal examination for the purpose of determining the current severity of his diarrhea/irritable bowel syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO should issue a statement of the case on the claim of entitlement to a higher initial rating for left knee patellofemoral syndrome, evaluated as 10 percent disabling.  Advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). Return the issue to the Board only if a substantive appeal is filed.


3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


